Case 6:20-cr-00078-PGB-DCI Document 54 Filed 11/19/20 Page 1 of 5 PagelD 17S age 1 of 5

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
Vv Case Number: 6:20-cr-78-Orl-40DCI
MAX BENNETT CHAMBERS USM Number: 73576-018

 

Mark P. Rankin, Retained
805 W Azeele St

Tampa, FL 33606-2209
Brett McIntosh, Retained
766 Hudson Ave
Sarasota, FL 34236

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count Two of the Indictment. The defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number
18 U.S.C. §§ 922(0)(1) and Possession of a Machinegun January 28, 2019 Two

924(a)(2)

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Count One of the Indictment is DISMISSED in accordance with the plea agreement.

IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material
change in the defendant's economic circumstances.

Date of Imposition of Sentence:

ovember 18, 2020

cS
ical Payers

PAUL G. BYRON a

UNITED ST, DISTRICT JUDGE

November / 7 , 2020

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:20-cr-00078-PGB-DCI Document 54 Filed 11/19/20 Page 2 of 5 PagelD 176a9¢2 of5

Max Bennett Chambers
6:20-cr-78-Orl-40DCI

ona

os

™

PROBATION
The defendant is hereby placed on probation for a term of ONE (1) YEAR as to Count One of the Indictment.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Violent Crime Control Act are suspended. However, the Court
orders the defendant to submit to random drug testing not to exceed 104 tests per year.

You must cooperate in the collection of DNA as directed by the probation officer.

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
Case 6:20-cr-00078-PGB-DCI Document 54 Filed 11/19/20 Page 3 of 5 PagelD 17 fase 3 of5

Max Bennett Chambers
6:20-cr-78-Orl-40DCI

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about no and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district wnere you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything

about your living arrangements (such as the people you live with), you must notify the probation officer at least
10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected

change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in
plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10
days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon

(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

11, You must not act or make any agreement with a law enforcement agency to act as a confidential human source
or informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the

probation officer may require you to notify the person about the risk and you must comply with that instruction.
The probation officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:20-cr-00078-PGB-DCI Document 54 Filed 11/19/20 Page 4 of 5 PagelD 178ase 4 ofS

Max Bennett Chambers
6:20-cr-78-Orl-40DCI

ADDITIONAL CONDITIONS OF PROBATION

The defendant shall also comply with the following additional conditions of probation:

e The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
probation officer's instructions regarding the implementation of this court directive. Further, the defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
Sliding Scale for Mental Health Treatment Services.

e The defendant shall submit to a search of his or her person, residence, place of business, any storage units under
the defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

e The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:20-cr-00078-PGB-DCI Document 54 Filed 11/19/20 Page 5 of 5 PagelD 17@age 5 of 5

Max Bennett Chambers
6:20-cr-78-Orl-40DCl

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

sg gs . JVTA
A 1 “ess
Assessment Restitution Fine AVAA Assessment : e
TOTALS $100.00 N/A Waived NIA NIA

SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the
United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
AVAA assessment (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and
(10) costs, including cost of prosecution and court costs.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

' Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
